             Case 8:21-cv-00448-TPB-JSS Document 1-1 Filed 02/24/21 Page 1 of 10 PageID 89
   Filing # 119564431  E-Filed 01/13/2021 02:21:47 PM


                    IN THE CIRCUIT COURT FOR THE THIRTEENTH JUDICIAL CIRCUIT
                        IN AND FOR HILLSBOROUGH COUNTY, STATE OF FLORIDA
                                          A CIVIL ACTION

             MARTY GREENE,
                 Plaintiff,
                                                                       CASE NO.:
             v.                                                        DIVISION:

             SUNBELT RENTALS, INC.,                                    COMPLAINT FOR DAMAGES
                   Defendant.                                          JURY TRIAL DEMANDED
             ________________________________________/

                                                     COMPLAINT

                    Plaintiff, MARTY GREENE, sues Defendant, SUNBELT RENTALS, INC., and states as

             follows:

                                             GENERAL ALLEGATIONS

                    1.     Defendant SUNBELT RENTALS, INC. (hereinafter “Defendant” or “Sunbelt”) is

             a foreign corporation doing business in and for Hillsborough County, Tampa, Florida.

                    2.     Plaintiff MARTY GREENE (hereinafter “Plaintiff” or “Greene”) is a former

             employee of Defendant’s and is a Hillsborough County, Florida resident.

                    3.     The amount in controversy currently exceeds $30,000.00.

                    4.     Plaintiff Greene is a black, African American male.

                    5.     Plaintiff Greene was hired by Defendant in or around 2018 as a Driver 3.

                    6.     At all times relevant, Plaintiff Greene adequately performed the functions of his

             job.

                    7.     At all times relevant Plaintiff Greene and the other black, African American

             employees were subjected to rampant racism in the workplace.

                    8.     In or around September of 2019, Plaintiff Greene made a complaint to Human

             Resources against supervisor Aaron Cook (white) alleging near-constant use, verbally and in

                                                                                                Page 1 of 10



1/13/2021 2:21 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
             Case 8:21-cv-00448-TPB-JSS Document 1-1 Filed 02/24/21 Page 2 of 10 PageID 90




             writing, of the word “nigger,” “cock,” etc., as well as many other racist remarks verbally and via

             text message such as “these fucking niggers must not think I’m going to find out about this,” racist

             actions and disparate treatment based on color (black) and race (African American).

                    9.      Several of Plaintiff Greene’s black co-workers also complained about the rampant

             racism and disparate treatment based on race and color perpetuated by Defendant and Mr. Cook.

                    10.     Mr. Cook’s response to these legally protected complaints was to state, “[t]hese

             niggers must not think I’m going to find out about this.”

                    11.     Immediately following the complaints, Mr. Cook became even more hostile and

             discriminatory towards Plaintiff Greene.

                    12.     Plaintiff Greene’s complaints were ignored by Defendant.

                    13.     Mr. Cook’s discrimination and harassment continued and intensified.

                    14.     In or around May of 2020, after months of daily hostility, discrimination, racism,

             and harassment, Mr. Cook got in Plaintiff Greene’s face, yelling at him, and Plaintiff Greene told

             Mr. Cook to get out of his face in a forceful manner.

                    15.     Plaintiff Greene was written up for standing up for himself against Mr. Cook.

                    16.     Again, Plaintiff Greene’s complaints of discrimination, harassment, and retaliation

             based on race and color were ignored by Defendant.

                    17.     In or around the beginning of June of 2020, Plaintiff Greene suffered dehydration,

             passed out while operating a forklift, and hit a fence causing very minor damage.

                    18.     Defendant took this opportunity to immediately fire Plaintiff Greene for the

             pretextual reason of getting in an accident with the forklift.

                    19.     If Plaintiff Greene was not a black, African American, and had not complained of

             discrimination, harassment, and retaliation, Plaintiff Greene would not have been fired.



                                                                                                    Page 2 of 10



1/13/2021 2:21 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 2
             Case 8:21-cv-00448-TPB-JSS Document 1-1 Filed 02/24/21 Page 3 of 10 PageID 91




                    20.     There are several comparators that were white or had not complained of

             discrimination, harassment, or retaliation, that had not even been counseled or written up for

             getting into much worse accidents.

                    21.     Plaintiff Greene was pretextually terminated on or around June 11, 2020.

                    22.     The above describes only a small portion of the discriminatory, harassing and

             retaliatory actions taken against Plaintiff Greene. Plaintiff Greene reserves the right to amend his

             complaint as the case moves forward.

                                                       COUNT I
                                      Color Discrimination and Harassment – FCRA

                    23.     Plaintiff Greene realleges paragraphs 1-22 as if fully alleged herein.

                    24.     This action is brought against Defendant pursuant to The Florida Civil Rights Act;

             Florida Statutes Chapter 760 (“Chapter 760”).

                    25.     At all times relevant, Defendant Sunbelt employed over fifteen (15) employees.

                    26.     Defendant, through its agents or supervisors, engaged in a pattern and practice of

             unlawful discrimination and harassment by subjecting Plaintiff Greene to disparate treatment

             based on his color (black) in violation of Chapter 760.

                    27.     The above-described discriminatory and harassing conduct adversely affected the

             terms and conditions of Plaintiff Greene’s employment and interfered with Plaintiff Greene’s

             emotional well-being.

                    28.     Defendant at all times relevant hereto had actual and constructive knowledge of the

             conduct described in paragraphs 1-22.

                    29.     As a result of the discriminatory and harassing actions perpetrated by Defendant

             and maintained by Defendant’s failure to protect Plaintiff Greene from further discrimination,

             Plaintiff Greene suffered emotional distress.

                                                                                                     Page 3 of 10



1/13/2021 2:21 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 3
             Case 8:21-cv-00448-TPB-JSS Document 1-1 Filed 02/24/21 Page 4 of 10 PageID 92




                    30.     Defendant violated Chapter 760 by failing to adequately supervise, control,

             discipline, and/or otherwise penalize the conduct, acts and failures to act of their employees and

             management as described in paragraphs 1-22.

                    31.     Defendant failed to comply with its statutory duty to take all reasonable and

             necessary steps to eliminate discrimination and harassment from the workplace and to prevent it

             from occurring in the future.

                    32.     Plaintiff Greene is informed and believes, and based thereon alleges, that in

             addition to the practices enumerated above, Defendant has engaged in other harassing and

             discriminatory practices against him which are not yet fully known. At such time as said harassing

             and discriminatory practices become known to him, Plaintiff Greene will seek leave of Court to

             amend this Complaint in that regard.

                    33.     Plaintiff Greene dual-filed a charge of discrimination with the Equal Employment

             Opportunity Commission (“EEOC”) and the Florida Commission on Human Rights (“FCHR”)

             against Defendant on or around June 23, 2020. Over 180 days have elapsed since filing his charges.

             Accordingly, Plaintiff Greene has exhausted his administrative remedies.

                    34.     As a direct and proximate result of Defendant’s willful, knowing and intentional

             discrimination against him, Plaintiff Greene has suffered and will continue to suffer pain and

             suffering, mental anguish and emotional distress and he has suffered and will continue to suffer a

             loss of earnings and other employment benefits and job opportunities. Plaintiff Greene is thereby

             entitled to general and compensatory damages in amounts to be proven at trial.

                    35.     As a further direct and proximate result of Defendant’s violation of Chapter 760, as

             heretofore described, Plaintiff Greene has been compelled to retain the services of counsel in an

             effort to enforce the terms and conditions of the employment relationship with Defendant, and has



                                                                                                   Page 4 of 10



1/13/2021 2:21 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 4
             Case 8:21-cv-00448-TPB-JSS Document 1-1 Filed 02/24/21 Page 5 of 10 PageID 93




             thereby incurred, and will continue to incur, legal fees and costs, the full nature and extent of which

             are presently unknown to Plaintiff Greene, who therefore will seek leave of Court to amend this

             Complaint in that regard when the same shall be fully and finally ascertained. Plaintiff Greene

             requests that attorneys’ fees and costs be awarded pursuance to Chapter 760 and applicable State

             law.

                      36.   Plaintiff Greene demands trial by jury on all issues so triable.

                      WHEREFORE, Plaintiff Greene prays this Court award judgment in his favor against

             Defendant Sunbelt for compensatory damages including back pay, front pay (or reinstatement) and

             damages for emotional distress, pain and suffering and mental anguish, pre- and post-judgment

             interest, attorneys’ fees, costs and such other relief as this Court deems proper.

                                                        COUNT II
                                        Race Discrimination and Harassment – FCRA

                      37.   Plaintiff Greene realleges paragraphs 1-22 as if fully alleged herein.

                      38.   This action is brought against Defendant pursuant to The Florida Civil Rights Act;

             Florida Statutes Chapter 760 (“Chapter 760”).

                      39.   At all times relevant, Defendant Sunbelt employed over fifteen (15) employees.

                      40.   Defendant, through its agents or supervisors, engaged in a pattern and practice of

             unlawful discrimination by subjecting Plaintiff Greene to disparate treatment based on his race

             (African American) in violation of Chapter 760.

                      41.   The above-described discriminatory conduct adversely affected the terms and

             conditions of Plaintiff Greene’s employment and interfered with Plaintiff Greene’s emotional well-

             being.

                      42.   Defendant at all times relevant hereto had actual and constructive knowledge of the

             conduct described in paragraphs 1-22.

                                                                                                      Page 5 of 10



1/13/2021 2:21 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 5
             Case 8:21-cv-00448-TPB-JSS Document 1-1 Filed 02/24/21 Page 6 of 10 PageID 94




                     43.    As a result of the discriminatory actions perpetrated by Defendant and maintained

             by Defendant’s failure to protect Plaintiff Greene from further discrimination, Plaintiff Greene

             suffered emotional distress.

                     44.    Defendant violated Chapter 760 by failing to adequately supervise, control,

             discipline, and/or otherwise penalize the conduct, acts and failures to act of their employees and

             management as described in paragraphs 1-22.

                     45.    Defendant failed to comply with its statutory duty to take all reasonable and

             necessary steps to eliminate discrimination from the workplace and to prevent it from occurring in

             the future.

                     46.    Plaintiff Greene is informed and believes, and based thereon alleges, that in

             addition to the practices enumerated above, Defendant has engaged in other harassing and

             discriminatory practices against him which are not yet fully known. At such time as said harassing

             and discriminatory practices become known to him, Plaintiff Greene will seek leave of Court to

             amend this Complaint in that regard.

                     47.    Plaintiff Greene dual-filed a charge of discrimination with the Equal Employment

             Opportunity Commission (“EEOC”) and the Florida Commission on Human Rights (“FCHR”)

             against Defendant on or around June 23, 2020. Over 180 days have elapsed since filing his charges.

             Accordingly, Plaintiff Greene has exhausted his administrative remedies.

                     48.    As a direct and proximate result of Defendant’s willful, knowing and intentional

             discrimination against him, Plaintiff Greene has suffered and will continue to suffer pain and

             suffering, mental anguish and emotional distress and he has suffered and will continue to suffer a

             loss of earnings and other employment benefits and job opportunities subject to mitigation due to




                                                                                                  Page 6 of 10



1/13/2021 2:21 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 6
             Case 8:21-cv-00448-TPB-JSS Document 1-1 Filed 02/24/21 Page 7 of 10 PageID 95




             the job Plaintiff obtained after discharge. Plaintiff Greene is thereby entitled to general and

             compensatory damages in amounts to be proven at trial.

                    49.     As a further direct and proximate result of Defendant’s violation of Chapter 760, as

             heretofore described, Plaintiff Greene has been compelled to retain the services of counsel in an

             effort to enforce the terms and conditions of the employment relationship with Defendant, and has

             thereby incurred, and will continue to incur, legal fees and costs, the full nature and extent of which

             are presently unknown to Plaintiff Greene, who therefore will seek leave of Court to amend this

             Complaint in that regard when the same shall be fully and finally ascertained. Plaintiff Greene

             requests that attorneys’ fees and costs be awarded pursuance to Chapter 760 and applicable State

             law.

                    50.     Plaintiff Greene demands trial by jury on all issues so triable.

                    Wherefore, Plaintiff Greene prays this Court award judgment in his favor against

             Defendant Sunbelt for compensatory damages including mitigated back pay, mitigated front pay

             (or reinstatement) and damages for emotional distress, pain and suffering and mental anguish, pre-

             and post-judgment interest, attorneys’ fees, costs and such other relief as this Court deems proper.

                                                        COUNT III
                                                     Retaliation – FCRA

                    51.     Plaintiff Greene realleges paragraphs 1-22 as if fully alleged herein.

                    52.     This action is brought against Defendant pursuant to The Florida Civil Rights Act;

             Florida Statutes Chapter 760 (“Chapter 760”).

                    53.     At all times relevant, Defendant Sunbelt employed over fifteen (15) employees.

                    54.     Plaintiff Greene began complaining of race and color discrimination and

             harassment in or around September of 2019.




                                                                                                      Page 7 of 10



1/13/2021 2:21 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 7
             Case 8:21-cv-00448-TPB-JSS Document 1-1 Filed 02/24/21 Page 8 of 10 PageID 96




                      55.   Plaintiff Greene began to be treated even worse and was put under a microscope

             after complaining of discrimination and harassment.

                      56.   Plaintiff Greene was immediately retaliated against and was pretextually

             terminated on or around June 11, 2020.

                      57.   Defendant engaged in retaliation against Plaintiff Greene after he engaged in

             protected activity by subjecting Plaintiff Greene to further hostility, further discrimination, further

             harassment and ultimately pretextually terminating him.

                      58.   The above-described retaliatory conduct adversely affected the terms and

             conditions of Plaintiff Greene’s employment and interfered with Plaintiff Greene’s emotional well-

             being.

                      59.   As a result of the retaliatory actions perpetrated by Defendant and maintained by

             Defendant’s failure to protect Plaintiff Greene from further retaliation, Plaintiff Greene suffered

             emotional distress.

                      60.   Plaintiff Greene is informed and believes, and based thereon alleges, that in

             addition to the practices enumerated above, Defendant has engaged in other retaliatory practices

             against him which are not yet fully known. At such time as said retaliatory practices become known

             to him, Plaintiff Greene will seek leave of this Court to amend this Complaint in that regard.

                      61.   Plaintiff Greene dual-filed a charge of discrimination with the Equal Employment

             Opportunity Commission (“EEOC”) and the Florida Commission on Human Rights (“FCHR”)

             against Defendant on or around June 23, 2020. Over 180 days have elapsed since filing his charges.

             Accordingly, Plaintiff Greene has exhausted his administrative remedies.

                      62.   As a direct and proximate result of Defendant’s willful, knowing and intentional

             retaliation against him, Plaintiff Greene has suffered and will continue to suffer pain and suffering,



                                                                                                      Page 8 of 10



1/13/2021 2:21 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 8
             Case 8:21-cv-00448-TPB-JSS Document 1-1 Filed 02/24/21 Page 9 of 10 PageID 97




             mental anguish and emotional distress and he has suffered and will continue to suffer a loss of

             earnings and other employment benefits and job opportunities. Plaintiff Greene is thereby entitled

             to general and compensatory damages in amounts to be proven at trial.

                    63.     As a further direct and proximate result of Defendant’s violation of Chapter 760, as

             heretofore described, Plaintiff Greene has been compelled to retain the services of counsel in an

             effort to enforce the terms and conditions of the employment relationship with Defendant, and has

             thereby incurred, and will continue to incur, legal fees and costs, the full nature and extent of which

             are presently unknown to Plaintiff Greene, who therefore will seek leave of this Court to amend

             this Complaint in that regard when the same shall be fully and finally ascertained. Plaintiff Greene

             requests that attorneys’ fees and costs be awarded pursuant to Chapter 760 and applicable State

             law.

                    64.     Plaintiff Greene demands trial by jury on all issues so triable.

                    Wherefore, Plaintiff Greene prays this Court award judgment in his favor against

             Defendant Sunbelt for compensatory damages including back pay, front pay (or reinstatement) and

             damages for emotional distress, pain and suffering and mental anguish, pre- and post-judgment

             interest, attorneys’ fees, costs and such other relief as this Court deems proper.



             Dated: January 13, 2021                                Respectfully Submitted,

                                                                    /s/ Kathryn C. Hopkinson
                                                                    Kathryn C. Hopkinson, Esq.
                                                                    Florida Bar No.: 0102666
                                                                    khthompsonlegal@gmail.com
                                                                    James M. Thompson, Esq.
                                                                    Florida Bar No.: 0861080
                                                                    jmthompsonlegal@gmail.com
                                                                    mkthompsonlegal@gmail.com
                                                                    agthompsonlegal@gmail.com



                                                                                                      Page 9 of 10



1/13/2021 2:21 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 9
            Case 8:21-cv-00448-TPB-JSS Document 1-1 Filed 02/24/21 Page 10 of 10 PageID 98




                                                            THOMPSON LEGAL CENTER, LLC.

                                                            777 S. Harbour Island Blvd., Suite 245
                                                            Tampa, Florida 33602
                                                            (813) 769-3900 • (813) 425-3999 Fax

                                                            Counselors for Plaintiff Greene




                                                                                          Page 10 of 10



1/13/2021 2:21 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 10
